DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-13 and 15-20 are pending.
Claim 14 is cancelled.


Claim Rejections - 35 USC § 112
	The rejection under 35 U.S.C. 112 has been withdrawn.


Response to Arguments
Applicant's arguments filed Sept 08, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.
In regards to the amendment of “a controller” to describe a controller as a separate external device, the Examiner respectfully notes that the amendment does not describe the controller device as separate from the industrial device, and that the Applicant’s specification in para 25 describes a possible configuration of the controller as “The controller 20… may also directly control devices that are under the direct control of the controller 20, for example, a robot and motors.” This is similar to the disclosure of the system of Maeda with the controller being part of the individual loader machine control system. The Examiner would suggest additional amendments to clarify the controller as separate and external of the industrial machine, similar to what is disclosed in Fig. 1 of the application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, US Patent Num. US 5369569 A (hereinafter Maeda) in view of Aoki et al, US Patent Pub. US 20040165209 A1 (hereinafter Aoki), in view of Maeda, US Patent Num. US 5590036 (hereinafter Maeda036).

Claim 1
Maeda teaches a production system (Maeda, Col 3, Lines 36-44 - - Loader unit/”production system”.), comprising: an industrial machine configured to execute each of a plurality of recovery processes and each of a plurality of production processes (Maeda, Col 4, Lines 35-45 - - A loader/industrial machine that executes automatic operation/production sequence/process steps.); and circuitry, wherein the circuitry is configured to: detect an abnormality that has occurred in the industrial machine when the industrial machine executes any one of the plurality of production processes (Maeda, Col 7, Lines 6-14, Col 16, Lines 43-65 - - An abnormality determining section/circuitry of the abnormality processing module/controller that detects an abnormal operation in operation/”production processes” of the loader/industrial machine.); receive a specification from a controller of one or more recovery processes to be executed in order to perform recovery, based on a first recovery process information associating, for each of the plurality of processes, at least a name of the each of the plurality of recovery processes (Maeda, Col 8, Lines 10-35, Col 16, Lines 43-65, Table 2 - - The restoring section receives the message number/specification from the abnormality processing module/controller that is associated with a name of each of the restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number.); record second recovery process information indicating the received one or more recover processes. (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”second recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.)
But Maeda fails to specify the detect a change of a plurality of start variables that correspond to the plurality of recovery processes, and start each of the plurality of recovery processes when the industrial machine detects a change in the corresponding start variable.
However, Aoki teaches detect a change of a plurality of start variables that correspond to the plurality of recovery processes, and start each of the plurality of recovery processes when the industrial machine detects a change in the corresponding start variable. (Aoki, Para [0038], [0043-44] - - Detecting a change in an error code/”start variable” that corresponds to an error recovery procedure/”recovery process” and starting the error recovery procedure/”recovery process” when the change in the correspond error code/”start variable” is detected, for a plurality of error codes/”start variables” and error recovery procedures/”recovery processes”.)
Maeda and Aoki are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above failure recovery system, as taught by Maeda, and incorporating the detection of a change in an error code that corresponds to an error recovery procedure and starting the error recovery procedure when the change in the correspond error code is detected, for a plurality of error codes and error recovery procedures, as taught by Aoki.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide selected error recovery methods for specific error categories that may occur by the detection of a change in an error code that corresponds to an error recovery procedure and starting the error recovery procedure when the change in the correspond error code is detected, for a plurality of error codes and error recovery procedures, as suggested by Aoki (Para [0008-9]).
But the combination of Maeda and Aoki fails to specify the start variable representing an operation of the industrial machine; and indicating the change is to be performed by a recovery process program to be executed in the each of the plurality of recovery processes, when the abnormality is detected.
However, Maeda036 teaches a start variable representing an operation of the industrial machine. (Maeda036, Col 4, Lines 30-40 - - State data items/”start variables” representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine”.); and indicating the change is to be performed by a recovery process program to be executed in the each of the plurality of recovery processes, when the abnormality is detected. (Maeda036, Col 7, Lines 13-40, Table 3 - - Failure removal data recording section indicates the change to be made to the state data when the process indicated in Table 3 performs the confirmation-position listed as being in an on or off state.)
Maeda, Aoki, and Maeda036 are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda and Aoki, and further incorporating the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 2
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches acquire, when the abnormality is again detected, the one or more processes indicated by the recorded second recovery process information, and to execute the acquired one or more recovery processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)

Claim 3
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches acquire a type of the detected abnormality (Maeda, Col 20, Lines 9-15 - - Identify/acquire a type of the abnormality.); record the second recovery process information in association with the acquired type of the abnormality (Maeda, Col 11, Lines 1-18 - - Recording restoring/recovery procedure/process information indicating the restoring/recovery procedures/processes to be used with an abnormality.); and acquire, when the abnormality is again detected, the one or more recovery processes indicated by the second recovery process information associated with the type of the abnormality, and to execute the acquired one or more recovery processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)

Claim 4
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches identify a production process in which the detected abnormality has occurred (Maeda, Col 4, Lines 53-65 - - Identifying a step/”production process” in which an abnormality has occurred.); record the second recovery process information in association with the identified production process (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”second recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality that occurs in a step/”production process”.); and acquire, when the abnormality is again detected, the one or more recovery processes indicated by the recovery process information associated with the production process in which the abnormality occurred, and to execute the acquired one or more recovery processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)

Claim 5
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches acquire, when the abnormality is again detected, the one or more recovery processes indicated by the recovery process information associated with the state of the industrial machine exhibited when the abnormality occurred, and to execute the acquired one or more recovery processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)
Maeda036 further teaches acquire a state of the industrial machine exhibited when the abnormality is detected (Maeda036, Col 4, Lines 40-60 - - Acquiring the state data items/variables representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine” when a failure/abnormality is detected.); record the second recovery process information in association with the acquired state of the industrial machine. (Maeda036, Col 10, Lines 24-34 - - Recording failure recovery process information with the acquired state data of the controlled equipment/”industrial machine”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda, Aoki, and Maeda036, and further incorporating the state data items representing the state of prescribed associated portions of the controlled equipment when a failure is detected and recording failure recovery process information with the acquired state data of the controlled equipment, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment when a failure is detected and recording failure recovery process information with the acquired state data of the controlled equipment, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 6
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches display a recovery process creation screen which includes the name of each of the plurality of production processes and on which a recovery process to be executed in order to perform recovery is specifiable, when the abnormality is detected, based on the first recovery process information on each of the plurality of production processes; and receive a specification of the one or more recovery processes on the recovery process creation screen. (Maeda, Col 11, Lines 1-37 - - A recovery process creation using a control panel with a display to create the restoring procedures/”recovery processes” that includes the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes”, and specify the order of execution when an abnormality is detected.)

Claim 8
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches receive a specification of an execution order of the plurality of recovery processes; and record the second recovery process information based on the received execution order. (Maeda, Col 8, Lines 10-35, Table 2 - - The restoring section receives the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number indicating the execution order of the automatic operation sequences/”production processes” as well as the order of execution of the restoring procedure steps.)

Claim 10
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches receive a specification of a production process to restart from after recovery from the detected abnormality (Maeda, Col 19, Lines 1-13 - - Returning/restarting to the abnormality generated position after restoring/recovery from the abnormality to continue operation.); and record, in association with the recovery process information, the received production process to restart from. (Maeda, Col 17, Lines 59-68, Col 21 Lines 20-46 - - Determining/recording the step that the abnormality occurs at to determine which restoring procedure/”recovery process” is used, and returning to the step after the restoring procedure/”recovery process” is complete.)

Claim 11
Maeda teaches a recovery system (Maeda, Col 4, Lines 15-30 - - A programmable controller/”recovery system” that detects and restores system abnormalities.), comprising a circuitry, the circuitry being configured to: detect an abnormality that has occurred in an industrial machine configured to execute each of a plurality of processes when the industrial machine executes any one of the plurality of production processes (Maeda, Col 7, Lines 6-14, Col 16, Lines 43-65 - - An abnormality determining section/circuitry of the abnormality processing module/controller that detects an abnormal operation in operation/”production processes” of the loader/industrial machine.); receive a specification from a controller of one or more recovery processes to be executed in order to perform recovery, based on a first recovery process information associating, for each of the plurality of processes, at least a name of the each of the plurality of recovery processes (Maeda, Col 8, Lines 10-35, Col 16, Lines 43-65, Table 2 - - The restoring section receives the message number/specification from the abnormality processing module/controller that is associated with a name of each of the restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number.); record second recovery process information indicating the received one or more recover processes. (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”second recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.)
But Maeda fails to specify the detect a change of a plurality of start variables that correspond to the plurality of recovery processes, and start each of the plurality of recovery processes when the industrial machine detects a change in the corresponding start variable.
However, Aoki teaches detect a change of a plurality of start variables that correspond to the plurality of recovery processes, and start each of the plurality of recovery processes when the industrial machine detects a change in the corresponding start variable. (Aoki, Para [0038], [0043-44] - - Detecting a change in an error code/”start variable” that corresponds to an error recovery procedure/”recovery process” and starting the error recovery procedure/”recovery process” when the change in the correspond error code/”start variable” is detected, for a plurality of error codes/”start variables” and error recovery procedures/”recovery processes”.)
Maeda and Aoki are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above failure recovery system, as taught by Maeda, and incorporating the detection of a change in an error code that corresponds to an error recovery procedure and starting the error recovery procedure when the change in the correspond error code is detected, for a plurality of error codes and error recovery procedures, as taught by Aoki.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide selected error recovery methods for specific error categories that may occur by the detection of a change in an error code that corresponds to an error recovery procedure and starting the error recovery procedure when the change in the correspond error code is detected, for a plurality of error codes and error recovery procedures, as suggested by Aoki (Para [0008-9]).
But the combination of Maeda and Aoki fails to specify the start variable representing an operation of the industrial machine; and indicating the change is to be performed by a recovery process program to be executed in the each of the plurality of recovery processes, when the abnormality is detected.
However, Maeda036 teaches a start variable representing an operation of the industrial machine. (Maeda036, Col 4, Lines 30-40 - - State data items/”start variables” representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine”.); and indicating the change is to be performed by a recovery process program to be executed in the each of the plurality of recovery processes, when the abnormality is detected. (Maeda036, Col 7, Lines 13-40, Table 3 - - Failure removal data recording section indicates the change to be made to the state data when the process indicated in Table 3 performs the confirmation-position listed as being in an on or off state.)
Maeda, Aoki, and Maeda036 are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda and Aoki, and further incorporating the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 12
Maeda teaches a production method to be performed by an industrial machine configured to execute each of a plurality of recovery processes and each of a plurality of production processes (Maeda, Col 4, Lines 35-45 - - A loader/industrial machine that executes automatic operation/production sequence/process steps.), the production method comprising: detecting an abnormality that has occurred in the industrial machine when the industrial machine executes any one of the plurality of production processes (Maeda, Col 7, Lines 6-14, Col 16, Lines 43-65 - - An abnormality determining section/circuitry of the abnormality processing module/controller that detects an abnormal operation in operation/”production processes” of the loader/industrial machine.); receiving a specification from a controller of one or more recovery processes to be executed in order to perform recovery, based on a first recovery process information associating, for each of the plurality of processes, at least a name of the each of the plurality of recovery processes (Maeda, Col 8, Lines 10-35, Col 16, Lines 43-65, Table 2 - - The restoring section receives the message number/specification from the abnormality processing module/controller that is associated with a name of each of the restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number.); recording recovery process information indicating the received one or more processes. (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.)
second recovery process information indicating the received one or more recover processes. (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”second recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.)
But Maeda fails to specify the detect a change of a plurality of start variables that correspond to the plurality of recovery processes, and start each of the plurality of recovery processes when the industrial machine detects a change in the corresponding start variable.
However, Aoki teaches detect a change of a plurality of start variables that correspond to the plurality of recovery processes, and start each of the plurality of recovery processes when the industrial machine detects a change in the corresponding start variable. (Aoki, Para [0038], [0043-44] - - Detecting a change in an error code/”start variable” that corresponds to an error recovery procedure/”recovery process” and starting the error recovery procedure/”recovery process” when the change in the correspond error code/”start variable” is detected, for a plurality of error codes/”start variables” and error recovery procedures/”recovery processes”.)
Maeda and Aoki are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above failure recovery system, as taught by Maeda, and incorporating the detection of a change in an error code that corresponds to an error recovery procedure and starting the error recovery procedure when the change in the correspond error code is detected, for a plurality of error codes and error recovery procedures, as taught by Aoki.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide selected error recovery methods for specific error categories that may occur by the detection of a change in an error code that corresponds to an error recovery procedure and starting the error recovery procedure when the change in the correspond error code is detected, for a plurality of error codes and error recovery procedures, as suggested by Aoki (Para [0008-9]).
But the combination of Maeda and Aoki fails to specify the start variable representing an operation of the industrial machine; and indicating the change is to be performed by a recovery process program to be executed in the each of the plurality of recovery processes, when the abnormality is detected.
However, Maeda036 teaches a start variable representing an operation of the industrial machine. (Maeda036, Col 4, Lines 30-40 - - State data items/”start variables” representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine”.); and indicating the change is to be performed by a recovery process program to be executed in the each of the plurality of recovery processes, when the abnormality is detected. (Maeda036, Col 7, Lines 13-40, Table 3 - - Failure removal data recording section indicates the change to be made to the state data when the process indicated in Table 3 performs the confirmation-position listed as being in an on or off state.)
Maeda, Aoki, and Maeda036 are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda and Aoki, and further incorporating the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 13
Maeda teaches a non-transitory information storage medium having stored thereon a program for causing a computer (Maeda, Col 4, Lines 35-53 - - The unit operating program is prestored in an internal memory/”non-transitory information storage medium“ of the CPU module.) to: detect an abnormality that has occurred  (Maeda, Col 4, Lines 20-25, Col 7, Lines 6-14 - - An abnormality determining section of the abnormality processing module/circuitry that detects an abnormal operation in operation of the loader/industrial machine.) in an industrial machine configured to execute each of a plurality of recovery processes and each of a plurality of production processes (Maeda, Col 7, Lines 6-14, Col 16, Lines 43-65 - - An abnormality determining section/circuitry of the abnormality processing module/controller that detects an abnormal operation in operation/”production processes” of the loader/industrial machine.); receive a specification from a controller of one or more recovery processes to be executed in order to perform recovery, based on a first recovery process information associating, for each of the plurality of processes, at least a name of the each of the plurality of recovery processes (Maeda, Col 8, Lines 10-35, Col 16, Lines 43-65, Table 2 - - The restoring section receives the message number/specification from the abnormality processing module/controller that is associated with a name of each of the restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number.); record second recovery process information indicating the received one or more recover processes. (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”second recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.)
But Maeda fails to specify the detect a change of a plurality of start variables that correspond to the plurality of recovery processes, and start each of the plurality of recovery processes when the industrial machine detects a change in the corresponding start variable.
However, Aoki teaches detect a change of a plurality of start variables that correspond to the plurality of recovery processes, and start each of the plurality of recovery processes when the industrial machine detects a change in the corresponding start variable. (Aoki, Para [0038], [0043-44] - - Detecting a change in an error code/”start variable” that corresponds to an error recovery procedure/”recovery process” and starting the error recovery procedure/”recovery process” when the change in the correspond error code/”start variable” is detected, for a plurality of error codes/”start variables” and error recovery procedures/”recovery processes”.)
Maeda and Aoki are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above failure recovery system, as taught by Maeda, and incorporating the detection of a change in an error code that corresponds to an error recovery procedure and starting the error recovery procedure when the change in the correspond error code is detected, for a plurality of error codes and error recovery procedures, as taught by Aoki.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide selected error recovery methods for specific error categories that may occur by the detection of a change in an error code that corresponds to an error recovery procedure and starting the error recovery procedure when the change in the correspond error code is detected, for a plurality of error codes and error recovery procedures, as suggested by Aoki (Para [0008-9]).
But the combination of Maeda and Aoki fails to specify the start variable representing an operation of the industrial machine; and indicating the change is to be performed by a recovery process program to be executed in the each of the plurality of recovery processes, when the abnormality is detected.
However, Maeda036 teaches a start variable representing an operation of the industrial machine. (Maeda036, Col 4, Lines 30-40 - - State data items/”start variables” representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine”.); and indicating the change is to be performed by a recovery process program to be executed in the each of the plurality of recovery processes, when the abnormality is detected. (Maeda036, Col 7, Lines 13-40, Table 3 - - Failure removal data recording section indicates the change to be made to the state data when the process indicated in Table 3 performs the confirmation-position listed as being in an on or off state.)
Maeda, Aoki, and Maeda036 are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda and Aoki, and further incorporating the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 15
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches identify a production process in which the detected abnormality has occurred (Maeda, Col 4, Lines 53-65 - - Identifying a step/”production process” in which an abnormality has occurred.); record the second recovery process information in association with the identified process (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”second recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.); and acquire, when the abnormality is again detected, the one or more recovery processes indicated by the second recovery process information associated with the process in which the abnormality occurred, and to execute the acquired one or more recovery processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)

Claim 16
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches acquire, when the abnormality is again detected, the one or more recovery processes indicated by the recovery process information associated with the state of the industrial machine exhibited when the abnormality occurred, and to execute the acquired one or more recovery processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)
Maeda036 further teaches acquire a state of the industrial machine exhibited when the abnormality is detected (Maeda036, Col 4, Lines 40-60 - - Acquiring the state data items/variables representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine” when a failure/abnormality is detected.); record the recovery process information in association with the acquired state of the industrial machine. (Maeda036, Col 10, Lines 24-34 - - Recording failure recovery process information with the acquired state data of the controlled equipment/”industrial machine”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda, Aoki, and Maeda036, and further incorporating the state data items representing the state of prescribed associated portions of the controlled equipment when a failure is detected and recording failure recovery process information with the acquired state data of the controlled equipment, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment when a failure is detected and recording failure recovery process information with the acquired state data of the controlled equipment, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 17
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches acquire, when the abnormality is again detected, the one or more recovery processes indicated by the second recovery process information associated with the state of the industrial machine exhibited when the abnormality occurred, and to execute the acquired one or more recovery processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)
Maeda036 further teaches acquire a state of the industrial machine exhibited when the abnormality is detected (Maeda036, Col 4, Lines 40-60 - - Acquiring the state data items/variables representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine” when a failure/abnormality is detected.); record the recovery process information in association with the acquired state of the industrial machine. (Maeda036, Col 10, Lines 24-34 - - Recording failure recovery process information with the acquired state data of the controlled equipment/”industrial machine”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda, Aoki, and Maeda036, and further incorporating the state data items representing the state of prescribed associated portions of the controlled equipment when a failure is detected and recording failure recovery process information with the acquired state data of the controlled equipment, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment when a failure is detected and recording failure recovery process information with the acquired state data of the controlled equipment, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 18
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches display, when the abnormality is detected, based on the second recovery process information on each of the plurality of processes, a recovery process creation screen which includes the name of each of the plurality of recovery processes and on which a recovery process to be executed in order to perform recovery is specifiable; and receive a specification of the one or more recovery processes on the recovery process creation screen. (Maeda, Col 11, Lines 1-37 - - A recovery process creation using a control panel with a display to create the recovery processes that includes the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes”, and specify the order of execution when an abnormality is detected.)

Claim 19
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches display, when the abnormality is detected, based on the second recovery process information on each of the plurality of processes, a recovery process creation screen which includes the name of each of the plurality of recovery processes and on which a recovery process to be executed in order to perform recovery is specifiable; and receive a specification of the one or more recovery processes on the recovery process creation screen. (Maeda, Col 11, Lines 1-37 - - A recovery process creation using a control panel with a display to create the recovery processes that includes the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes”, and specify the order of execution when an abnormality is detected.)

Claim 20
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches display, when the abnormality is detected, based on the second recovery process information on each of the plurality of recovery processes, a recovery process creation screen which includes the name of each of the plurality of recovery processes and on which a recovery process to be executed in order to perform recovery is specifiable; and receive a specification of the one or more recovery processes on the recovery process creation screen. (Maeda, Col 11, Lines 1-37 - - A recovery process creation using a control panel with a display to create the recovery processes that includes the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes”, and specify the order of execution when an abnormality is detected.)


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, US Patent Num. US 5369569 A (hereinafter Maeda) in view of Aoki et al, US Patent Pub. US 20040165209 A1 (hereinafter Aoki),  in view of Maeda, US Patent Num. US 5590036 (hereinafter Maeda036) as applied to Claims 1-6, 8, 10-13, and 15-20 above, and in view of Nair et al., US Patent Num. US 20150287318 A1 (hereinafter Nair).

Claim 7
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda, Aoki, and Maeda036 further teaches receive a specification of the one or more recovery processes to be executed by the industrial machine in which the abnormality is detected and configured to execute one or more recovery processes before one or more production processes to be executed by the industrial machine, based on the process information of the industrial machine (Maeda, Col 4, Lines 20-25, Col 7, Lines 6-14, Col 8, Lines 10-35, Table 2 - - The restoring section receives the message number/specification that is associated with a name of each of the restoring/recovery procedures/processes that is associated with an automatic operation sequence/”production process” step number that is executed when the abnormality determining section of the abnormality processing module that detects an abnormal operation in operation of the loader/industrial machine .); and record the second recovery process information indicating the one or more recovery processes to be executed by the industrial machine. (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”second recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.)
But the combination of Maeda, Aoki, and Maeda036 fails to specify the industrial machine and another industrial machine.
However, Nair teaches the industrial machine and another industrial machine. (Nair, Para [0102], [0108-109] - - A routing component that monitors support request data concerning machine abnormalities of multiple machines/”industrial machine and/or the other industrial machine”.)
Maeda, Aoki, Maeda036, and Nair are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda, Aoki, and Maeda036, and further incorporating the routing component that monitors support request data concerning machine abnormalities of multiple machines, as taught by Nair.  
One of ordinary skill in the art would have been motivated to do this modification in order to route relevant industrial device data to remote technical support personnel by using a routing component that monitors support request data concerning machine abnormalities of multiple machines, as suggested by Nair (Para [0102]).

Claim 9
The combination of Maeda, Aoki, and Maeda036 teaches all the limitations of the base claims as outlined above.  
But the combination of Maeda, Aoki, and Maeda036 fails to specify the circuitry is configured to record the second recovery process information in another machine communicable to and from a control device configured to control the industrial machine. 
However, Nair teaches the circuitry is configured to record the recovery process information in another machine communicable to and from a control device configured to control the industrial machine. (Nair, Para [0102-103], [0108-109] - - A routing component that communicates support request/”recovery process information” data concerning machine abnormalities between a support facility system/”another machine” and an industrial mobile/control device that communicates with an industrial device/machine.)
Maeda, Aoki, Maeda036, and Nair are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda, Aoki, and Maeda036, and further incorporating the routing component that communicates support request data concerning machine abnormalities between a support facility system and an industrial mobile/control device that communicates with an industrial device, as taught by Nair.  
One of ordinary skill in the art would have been motivated to do this modification in order to route relevant industrial device data to remote technical support personnel by using a routing component that communicates support request data concerning machine abnormalities between a support facility system and an industrial mobile/control device that communicates with an industrial device, as suggested by Nair (Para [0102]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119